Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 1 of 7 PageID #: 370




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00341-GNS-CHL


 ROBERT CORNELIUS                                                                        PLAINTIFF


 v.


 CITY OF MOUNT WASHINGTON,
 KENTUCKY, et al.                                                                    DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion to Dismiss (DN 40). This matter is

 ripe for adjudication. For the reasons stated below, the motion is GRANTED.

                                      I.     BACKGROUND

        On June 2, 2017, Plaintiff Robert Cornelius (“Cornelius”) was sitting on the porch of his

 residence in Mount Washington, Kentucky.1 (Second Am. Compl. ¶ 15, DN 27). After observing

 the lights from emergency vehicles responding to a call on his street, Cornelius allegedly lost

 consciousness and apparently had a seizure. (Second Am. Comp. ¶ 15). Cornelius’ girlfriend,

 Madelyn Cornman (“Cornman”), yelled for help, and Officers Jessie Bratcher (“Bratcher”), Mike

 Stump (“Stump”), and Trevor Ford (“Ford”) of the Mount Washington Police Department came

 to assist her. (Second Am. Compl. ¶ 16). Instead of providing medical assistance, Cornelius

 alleges that Bratcher, Stump, and Ford assaulted him based on the erroneous belief that Cornelius

 was engaged in an altercation with Cornman. (Second Am. Compl. ¶ 16). The officers allegedly




 1
  While all three versions of the Complaint list the year as 2016, it appears that the relevant events
 occurred in 2017.
                                                  1
Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 2 of 7 PageID #: 371




 accused Cornelius of resisting arrest, and at least one officer used a taser to subdue Cornelius.

 (Second Am. Compl. ¶¶ 16-17). According to Cornelius, he recalls being handcuffed in an

 ambulance when he regained consciousness. (Second Am. Compl. ¶ 18).

           On May 30, 2018, Cornelius filed this lawsuit asserting claims against the City of Mount

 Washington and Bratcher, Stump, Sergeant Tim Morris, and Chief Roy Daugherty in their

 individual capacities. (Compl. ¶¶ 6-10, DN 1). In particular, Cornelius asserted a claim for

 violation of his constitutional rights under 42 U.S.C. § 1983, and state law claims for negligence,

 battery, and the tort of outage or intentional infliction of emotional distress (“IIED”).2 (Compl. ¶¶

 19-37).

           On January 20, 2019, Cornelius moved for leave to file the Second Amended Complaint.

 (Pl.’s Mot. Leave 1, DN 15). In the Second Amendment Complaint, Cornelius named Ford as an

 additional defendant sued in his individual capacity. (Second Am. Compl. ¶ 9, DN 27). In

 addition, Cornelius, asserted an additional Section 1983 claim and an additional state law claim

 for abuse of process. (Second Am. Compl. ¶¶ 28-31, 47-51).

           Ford has moved to dismiss the claims asserted against him. (Def.’s Mot. Dismiss, DN 40).

 Ford contends that Cornelius has failed to state claim under 42 U.S.C. § 1983 and that the state

 law claims of negligence, battery, and abuse of process are time-barred. (Def.’s Mem. Supp. Mot.

 Dismiss 3-9, DN 40-1). In addition, Ford alleges that the Second Amended Complaint fails to

 state an IIED claim. (Def.’s Mem. Supp. Mot. Dismiss 9-11).




 2
  In the First Amended Complaint, Cornelius corrected minor errors to the Complaint. (Pl.’s Mot.
 Leave 1, DN 5).
                                                  2
Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 3 of 7 PageID #: 372




                                        II.    JURISDICTION

        This Court has subject-matter jurisdiction of this matter based upon federal question

 jurisdiction. See 28 U.S.C. § 1331. In addition, the Court has supplemental jurisdiction over

 Plaintiff’s state law claims. See 28 U.S.C. § 1367(a).

                                 III.     STANDARD OF REVIEW

        A complaint is subject to dismissal if it “fail[s] to state a claim upon which relief can be

 granted.” Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss under Rule 12(b)(6),

 the Court must construe the complaint in a light most favorable to the nonmoving party, accepting

 “as true all factual allegations and permissible inferences therein.” Gazette v. City of Pontiac, 41

 F.3d 1061, 1064 (6th Cir. 1994) (citing Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976)).

 The nonmoving party, however, must plead more than bare legal conclusions. See Lillard v. Shelby

 Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996). In order to survive a Rule 12(b)(6) motion,

 “[the] complaint must contain (1) ‘enough facts to state a claim to relief that is plausible,’ (2) more

 than ‘a formulaic recitation of a cause of action’s elements,’ and (3) allegations that suggest a

 ‘right to relief above a speculative level.’” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478,

 488 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The pleading

 need not contain detailed factual allegations, but the nonmoving party must allege facts that, when

 “accepted as true . . . ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 663 (2009) (citation omitted).




                                                    3
Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 4 of 7 PageID #: 373




                                       IV.     DISCUSSION

        A.      Federal Claims

        Ford moves to dismiss Cornelius’ Section 1983 claim based on the statute of limitations

 and the sufficiency of the allegations in the Second Amended Complaint. (Def.’s Mem. Supp.

 Mot. Dismiss 3-8).

                1.       Statute of Limitations

        Because Congress did not impose a statute of limitations for Section 1983 claims, federal

 courts look to the state’s personal injury statute of limitations. See Collard v. Ky. Bd. of Nursing,

 896 F.2d 179, 180-81 (6th Cir. 1990). Under Kentucky law, that limitations period is one year.

 See id. at 181-82 (discussing the application of KRS 413.140(1).

        In contrast, federal law determines when the statute of limitation accrues. See Sharpe v.

 Cureton, 319 F.3d 259, 266 (6th Cir. 2003) (internal citation omitted) (citing Wilson v. Garcia,

 471 U.S. 261, 267 (1985); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1986)). “The statute of

 limitations commences to run when the plaintiff knows or has reason to know of the injury which

 is the basis of his action. A plaintiff has reason to know of his injury when he should have

 discovered it through the exercise of reasonable diligence.” Roberson v. Tennessee, 399 F.3d 792,

 794 (6th Cir. 2005) (quoting Sevier, 742 F.2d at 273). “In applying a discovery accrual rule . . .

 discovery of the injury, not discovery of the other elements of the claim, is what starts the clock.”

 Rotella v. Wood, 528 U.S. 549, 555 (2000). Thus, “[a] plaintiff’s action accrues when he discovers

 that he has been injured, not when he determines that the injury was unlawful.” Amini v. Oberlin

 Coll., 259 F.3d 493, 500 (6th Cir. 2001) (quoting Thelen v. Marc’s Big Boy Corp., 64 F.3d 264,

 267 (7th Cir. 1995)).




                                                  4
Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 5 of 7 PageID #: 374




        Cornelius argues that the statute of limitations for his Section 1983 claim against Ford did

 not accrue until Cornelius discovered that he had a claim against Ford on August 2, 2018. (Pl.’s

 Resp. Def.’s Mot. Dismiss 3-4). Cornelius’s reliance on Drake v. B.F. Goodrich Co., 782 F.2d

 638 (6th Cir. 1986), in asserting that the limitations period was tolled until he identified Ford, is

 misplaced. In Drake, the Sixth Court discussed the accrual of Kentucky claims—not federal

 claims—under Kentucky law. See id. at 641.

        As a sister court has explained as to the accrual of a federal claim:

        “The law of limitations [in a § 1983 case] focuses on the event that caused [the
        plaintiff’s] harm, not on the identity of the perpetrator of the harm.” “Federal
        procedural law provides that a plaintiff need not be aware of every detail or person
        involved in causing his injury for the limitations period to commence.” “Accrual
        simply does not await identification of a particular wrongdoer.”

 Bohler v. City of Fairview, No. 3:17-cv-1373, 2018 WL 5786234, at *7 (M.D. Tenn. Nov. 5, 2018)

 (alterations in original) (internal citations omitted) (citation omitted); see also Easterly v. Budd,

 No. 4:06 CV 00186, 2006 WL 2404143, at *8 (N.D. Ohio Aug. 18, 2006) (“While the Plaintiff

 purportedly lacked knowledge as to the entire scope of persons involved in his injuries until April

 6, 2004, the Plaintiff concedes that he knew the identity of at least five of the deputies involved in

 the use of excessive force at the time of his injuries. Accordingly, any Section 1983 claim arising

 from the events of December 28, 2001 is barred by the [] [] statute of limitations.” (internal citation

 omitted)). Thus, when Cornelius knew of his injuries and identified some of the officers allegedly

 responsible for those injuries, his Section 1983 claim accrued. Accordingly, Cornelius’ Section

 1983 claim against Ford is time barred, and the motion will be granted on this claim.

        B.      State Law Claims

        Ford also seeks dismissal of Cornelius’ state law claims on the grounds of the statute of

 limitations and insufficient allegations. (Def.’s Mem. Supp. Mot. Dismiss 8-11).



                                                   5
Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 6 of 7 PageID #: 375




                1.      Statute of Limitations

        Ford contends dismissal of Cornelius’ state law claims of negligence, battery and abuse of

 process as untimely due to a one-year statute of limitations under Kentucky law. (Def.’s Mem.

 Supp. Mot. Dismiss 8-12). While Cornelius agrees that a one-year statute of limitations applies to

 those claims, he argues that the limitations period was tolled under Kentucky law until he knew

 Ford’s identity due to the discovery rule. (Pl.’s Resp. Def.’s Mot. Dismiss 4-5).

        Summarizing Kentucky law, this Court has explained:

        “[T]he discovery rule provides that a cause of action accrues when the injury is, or
        should have been, discovered.” “[T]he discovery rule does not operate to toll the
        statute of limitations to allow an injured plaintiff to discover the identity of the
        wrongdoer unless there is fraudulent concealment or a misrepresentation by the
        defendant of his role in causing the plaintiff’s injuries.” “A person who has
        knowledge of an injury is put on ‘notice to investigate’ and discover, within the
        statutory time constraints, the identity of the tortfeasor.”

 Jeffries v. Thermal Fischer Sci., No. 1:07CV-192-JHM, 2009 WL 3807103, at *3 (W.D. Ky.

 Nov. 12, 2009) (alteration in original) (internal citations omitted) (citation omitted).

        In this instance, Cornelius has neither argued nor identified any way in which Ford’s

 identity was concealed or mispresented. Thus, Cornelius’ claims for negligence, battery and abuse

 of process against Ford are barred by the one-year statute of limitations, and the motion will be

 granted as to these claims.

                2.      Sufficiency of Allegations

        In his motion, Ford contends that the allegations to support of the IIED are insufficient and

 that the IIED claim is precluded by one of the traditional torts that Cornelius has also asserted.

 (Def.’s Mem. Supp. Mot. Dismiss 9-11). Cornelius did not address Ford’s arguments.

        Under Kentucky law, IIED claims are generally disfavored and not available when a

 plaintiff may assert another traditional tort. See Lee v. Hefner, 136 F. App’x 807, 814 (6th Cir.



                                                   6
Case 3:18-cv-00341-GNS-CHL Document 61 Filed 10/30/20 Page 7 of 7 PageID #: 376




 2005) (citing Rigazio v. Archdiocese of Louisville, 853 S.W.2d 295, 299 (Ky. App. 1993)). An

 exception exists, however, when a defendant’s conduct was “intended only to cause emotional

 distress . . . .” Brewer v. Hillard, 15 S.W.3d 1, 7-8 (Ky. App. 1999) (internal quotation marks

 omitted); see also Green v. Floyd Cty., 803 F. Supp. 2d 652, 655 (E.D. Ky. 2011) (“The tort of

 outrage is still a permissible cause of action, despite the availability of more traditional torts, as

 long as the defendants solely intended to cause extreme emotional distress.” (citing Brewer, 15

 S.W.3d at 7-8)).

        In the Second Amended Complaint, however, Cornelius has not satisfied the requirements

 for an IIED claim under Kentucky law. While he has alleged that the conduct was intentional,

 resulted in injury, and was severe, he failed to allege that such conduct was solely intended to

 cause extreme emotional distress. (Compl. ¶¶ 44-46). The Court will dismiss this claim in Count

 VI of the Second Amended Complaint.

                                       V.      CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

 Dismiss (DN 40) is GRANTED, and Plaintiff’s claims against Defendant Trevor Ford are

 DISMISSED.




                                                                      October 30, 2020



 cc:    counsel of record




                                                   7
